Citation Nr: 0213364	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  99-04 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for status post 
lumbosacral strain, currently evaluated as 10 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran served on active duty from May 29, 1980 to July 
3, 1980.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
by the Hartford, Connecticut RO.  This case was before the 
Board in August 2000 when it was remanded for additional 
development.

The Board notes that the veteran was scheduled for a hearing 
before the Board in August 2002; however, he failed to report 
to the hearing.


FINDINGS OF FACT

1.  All appropriate notification action and pertinent 
development has been accomplished.

2.  The veteran's service-connected low back disability is 
currently manifested by complaints of chronic pain and 
weakness and no more than slight limitation of motion of the 
lumbar spine.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
service-connected low back disability are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5285, 5286, 5292, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  The Board will assume, for the purposes of this 
decision, that the liberalizing provisions of the VCAA are 
applicable to the present appeal.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001)(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).

The Board notes that in this case, the requirements of the 
new law have essentially been satisfied.  As evidenced by the 
January 1999 statement of the case and the March 2000 and 
January 2002 supplemental statements of the case, the veteran 
has been given notice of the pertinent laws and regulations 
governing his claim and the reasons for the denial of his 
claim.  Hence, he has been provided notice of the information 
and evidence necessary to substantiate the claim and has been 
afforded ample opportunity to submit such information and 
evidence.  The RO has made reasonable and appropriate efforts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim; in fact, it appears that all 
existing, pertinent evidence identified by the veteran as 
relative to this claim has been obtained and associated with 
the claims files.  In fact, a December 2001 Report of Contact 
notes that the veteran called the RO and stated that he had 
no further evidence to submit in support of his claim.  
Moreover, the veteran has undergone VA examinations in 
connection with the claim, and there is no indication that 
there is additional, pertinent evidence outstanding that is 
necessary for a fair adjudication of the claim.  Therefore, 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  Under these 
circumstances, the Board finds that the claim is ready to be 
considered on the merits.

Factual Background

The veteran served on Active duty from May 29, 1980 to July 
3, 1980; service medical records note that the veteran fell 
during service and sustained an injury to his back.  By 
rating decision dated in June 1981, the RO granted service 
connection for status post lumbosacral strain, evaluated as 
noncompensable.

The veteran's claim for an increased (compensable) rating for 
his service-connected low back disability was dated in 
November 1996 and received by the RO in August 1997.  The 
veteran reported that he recently was riding his bicycle when 
he was hit by a car; since that time, he had been 
experiencing a lot of back pain.

An August 1996 treatment record from Hospital for Special 
Care notes that the veteran was nearing completion of 
physical therapy for his back pain.  He complained of some 
discomfort in his lower back.  Examination of the 
thoracolumbar spine revealed minimal tenderness in the right 
iliolumbar ligament.  Neurological examination was within 
normal limits.

VA outpatient treatment records dated in 1996 note that the 
veteran was seen on several occasions for low back pain.  A 
July 1996 treatment record notes the veteran's history of a 
motor vehicle accident in February 1996 and complaints of 
back pain with radiation to the knees and neck.  The veteran 
reported pain on motion and indicated that the pain was worse 
in the morning.  X-rays revealed spina bifida occulta of S1; 
retrolithesis of L5/S1; and anterolateral bony union of L1 
and L2.  Diagnosis was back pain.  During an October 1996 
follow-up examination, the veteran reported decreased back 
pain.  He denied radiation to the extremities.  Examination 
revealed good range of motion in the back without pain.  
Straight leg raising was negative.  The veteran was able to 
ambulate without pain; he was able to touch his toes.  There 
were no sensory or motor findings.  Impression was back pain.  

An April 1997 treatment record from Hospital for Special Care 
notes the veteran's complaints of lower back pain, which was 
described as improved but more bothersome and limiting since 
a February 1996 motor vehicle accident.  The veteran 
indicated that he was unable to run because of his back pain.  
Examination of the thoracolumbar spine revealed: flexion of 
almost 50 degrees, with slight discomfort across the mid back 
at the end range; hyperextension to 25 degrees; and lateral 
bend to 25 degrees bilaterally, limited by a slight pulling 
sensation in the right lower back and end range.  Palpation 
revealed mild tenderness in the right iliolumbar ligament and 
locally over the levator scapula muscles without significant 
palpable trigger points.  Neurological examination was within 
normal limits.  

A May 1997 treatment record from Dr. Toor notes that the 
veteran was seen with complaints of back pain for one week.  
Examination revealed slight tenderness.

A June 1997 VA treatment record notes that the veteran 
requested a refill of his medication for his back pain.

A February 1998 nursing assessment form from New Britain 
General Hospital notes that the veteran was seen with 
numerous physical complaints, including back pain.  It was 
noted that the veteran walked with a cane.  Musculoskeletal 
examination identified no problems.

By rating decision dated in April 1998 the RO granted an 
increased (10 percent) rating for the veteran's lumbosacral 
strain.  (Parenthetically, the Board notes that the RO based 
its decision, in part, on a January 1998 VA examination 
report pertaining to another veteran.)  The veteran appealed 
the April 1998 rating decision.

A December 1999 VA examination report notes that the veteran 
injured his back when he fell on two occasions during 
service.  Following service, he re-injured his back on 
several occasions, motor vehicle accidents in 1986, 1988 and 
1996.  Currently, the veteran complained of constant pain 
across the lower lumbosacral spine.  He reported overall 
weakness and stiffness in the back, but denied fatigability 
or lack of endurance.  Range of motion testing revealed: full 
forward flexion to 90 degrees; full extension to 20 degrees; 
side bending to 45 degrees bilaterally; and rotation to 45 
degrees bilaterally.  There was discomfort only at the end 
range for side bending.  Neurological examination was normal 
in the lower extremities.  Ambulation was normal.  The 
veteran had a cane; however, he centrally carried the cane 
and did not use it.  The veteran had no difficulty standing 
on his toes or heels, or performing a full squat.  Diagnosis 
was lumbosacral strain with no neurological deficit.

VA outpatient treatment records dated in 1999 are negative 
for treatment relating to a low back disability.

During a February 2000 personal hearing, the veteran 
testified that his back hurt "all the time."  He further 
testified that he has not worked since he got out of service 
in 1980.

Following remand by the Board in August 2000, the RO obtained 
medical records relied upon by the Social Security 
Administration (SSA) in its March 1986 determination in favor 
of the veteran.  Records relied upon by SSA note treatment 
for disabilities not herein at issue.  Records pertaining to 
the veteran's service-connected lumbosacral spine disability 
are dated prior to 1996.  SSA rated the veteran as disabled, 
with schizophrenia noted as his primary disability and low 
back syndrome noted as his secondary disability.

An October 2000 VA outpatient treatment record notes that the 
veteran was seen with numerous complaints, including back 
pain, four days after being hit by a car while riding his 
bike.  Examination revealed no muscle spasm, no point 
tenderness and full range of motion in the spine without 
pain.

A March 2001 VA examination report notes the veteran's 
complaints of constant pain across the lower spine, a vague 
weakness in the lower back and stiffness.  There was no pain, 
numbness, or tingling in the legs.  The veteran denied 
fatigability, or lack of endurance.  The veteran indicated 
that he would occasionally have an increase in his constant 
level of pain with cold weather or long periods of sitting, 
but he reported no functional impairment or limitation of 
motion during these flare-ups.  The veteran indicated that he 
has had no surgery on his back.  Examination of the 
lumbosacral spine revealed full range of motion in all 
planes.  Specifically, forward flexion was full at 90 
degrees; extension was full at 20 degrees; side bending was 
full at 45 degrees bilaterally; and rotation was full at 60 
degrees bilaterally.  There was vague lower back discomfort 
reported at end range of extension only.  The musculature of 
the back was well developed.  There was no listing of the 
spine to one side or the other.  There was no evidence of 
scoliosis.  Although the veteran used a cane on the right 
side, gait was non-painful.  The veteran was able to stand on 
his heels and toes with ease; he was able to perform a full 
squat without difficulty.  There was no evidence of any 
fatigability or lack of endurance on physical examination 
testing.  Neurological examination in the lower extremities 
was entirely intact for strength , sensation and reflexes.  
There was minimal discomfort to palpation at the LS junction.  
Straight-leg raise was negative.  There was no sensory, 
motor, or reflex abnormality.  Diagnosis was chronic lumbar 
strain.  The examiner stated:

Range of motion measurements were normal. 
. . . 

[T]he veteran did not exhibit any 
weakened movement, any excessive 
fatiguability [sic] or any incoordination 
which could be attributable to his 
chronic lumbar strain.  Therefore, no 
degree of additional loss of range of 
motion can be reported. . . . 

The veteran was able to perform the 
request on physical examination with 
ease.  I do not believe that his pain 
could significantly limit any functional 
ability.  He denied any flare-ups.

VA outpatient treatment records dated in 2001 are negative 
for complaints or findings related to a low back disability.

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

While the history of a disability must be considered (Id.; 
38 C.F.R. § 4.1), where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2001); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

At the outset, the Board notes that there are no medical 
findings of residuals of a fractured vertebra, ankylosis of 
any portion of the spine, or intervertebral disc syndrome.  
Hence, Diagnostic Codes 5285, 5286, 5289 and 5293 are not 
applicable in the current appeal.  

In this case, the veteran's low back disorder is rated as 10 
percent disabling under Diagnostic Code 5292, limitation of 
motion of the lumbar spine.  Under the applicable criteria, a 
10 percent rating is warranted for slight limitation of 
motion of the lumbar spine; a 20 percent rating is warranted 
for moderate limitation of motion of the lumbar spine; and a 
40 percent rating is warranted for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.

In the alternative, under Diagnostic Code 5295, lumbosacral 
strain, disability with characteristic pain on motion 
warrants a 10 percent evaluation.  Disability with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position warrants a 20 
percent rating.  Severe disability with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

In this case, the medical evidence demonstrates that the 
veteran exhibits complaints of pain on motion, however, there 
is no evidence of muscle spasm on extreme forward bending, 
loss of lateral spine motion, listing of the whole spine, 
positive Goldthwaite's sign, marked limitation of forward 
bending or abnormal mobility on forced motion.  The Board 
finds, therefore, that the criteria for a rating greater than 
10 percent for lumbosacral strain under Diagnostic Code 5295 
are not met.

In addition, the Board finds the veteran does not demonstrate 
moderate limitation of motion of the lumbar spine.  Clearly, 
the veteran does have motion of the spine in all directions.  
A December 1999 VA examination report, October 2000 VA 
outpatient treatment record and a March 2001 VA examination 
report describe range of motion of the lumbosacral spine as 
"full."  The medical evidence of record does not provide a 
basis for a rating greater than 10 percent under Diagnostic 
Code 5292.

The Board acknowledges that the veteran experiences chronic 
low back pain, and the Board has, as is required, considered 
the effect of pain in evaluating the veteran's disability.  
However, the fact that the veteran experiences pain and 
weakness (increased with use and during flare-ups) has been 
taken into consideration in reaching the decision to assign 
the current 10 percent evaluation.  Thus, any functional 
impairment due to pain is contemplated by the current 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5292.  

In short, even at its worst, the veteran's low back 
disability is not shown to warrant assignment of a rating 
greater than the currently assigned 10 percent, whether 
evaluated under the criteria of Diagnostic Code 5292, or 
5295.  Accordingly, the Board finds that the record presents 
no schedular basis for assignment of a higher evaluation for 
service-connected low back disability.  

Additionally, the Board finds that the evidence of record 
does not present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedule standards and to warrant assignment 
of an increased evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  Although the veteran is not 
currently working, there is no showing that the veteran's low 
back disorder, alone, has resulted in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation), has necessitated frequent periods of 
hospitalization, or has otherwise rendered inadequate the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

For all the foregoing reasons, the Board must conclude that 
the veteran's claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 



ORDER

Entitlement to an increased rating for status post 
lumbosacral strain is denied.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

